Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 13 – 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2006/0279549 A1) in view of Yilmaz et al. (US Pub. No. 2013/0106740 A1).
		As to claim 1, Zhang shows a pointing electronic device (pen 41, for example, Figs. 1 and 2 and paras. 19 and 26) comprising: an accelerometer sensor 27 (Fig. 1 and para. 21), configured to generate an acceleration signal indicative of accelerations acting on the pointing electronic device (by definition, para. 21);  a gyroscope sensor 29 (Fig. 1 and para. 21), configured to generate a gyroscopic signal indicative of angular rates of rotation (i.e. pitch, yaw, roll, etc.) of the pointing electronic device (Fig. 6 and para. 45);  a sensor fusion processing stage (zero bias compensation 73, Fig. 4 and para. 33), coupled to the accelerometer sensor and gyroscope sensor (para. 33), configured to generate an orientation estimation quantity indicative of an orientation of the pointing electronic device about a longitudinal axis (inherently) based on a sensor fusion algorithm comprising joint processing of the acceleration signal and gyroscopic 
		Zhang does not show that a first processing block is configured to: store past values of the acceleration signal, during a time interval preceding start-up;  and upon start-up after pointing operation by the pointing electronic device is enabled, retrieve and process the stored past values of the acceleration signal to generate processed acceleration data.
		Yilmaz shows that a processing block is configured to: store past values (i.e. motion profile 62) of an acceleration signal of a pointer device (20, Figs. 3 and 5 and paras. 30 and 37), during a time interval preceding start-up (paras. 37 and 40); and upon start-up after pointing operation by the pointing electronic device is enabled, retrieve and process the stored past values of the acceleration signal to generate processed acceleration data (Fig. 5 and paras. 37 – 40), for use by a sensor fusion processing stage (signal and motion profile comparison 60) to initialize a sensor fusion algorithm and generate a starting value of a motion estimation quantity (Fig. 5 and paras. 37 – 40).

		As to claim 2, Zhang does not show that a first processing block comprises a hardware storage unit configured to store the past values of the acceleration signal. 
		Yilmaz shows that a first processing block 62 comprises a hardware storage unit configured to store the past values of the acceleration signal (Fig. 5 and paras. 37 – 40). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Zhang with those of Yilmaz because designing the system in this way allows the device to differentiate intentional form unintentional pointer movements (para. 37).
 		A to claim 3, Zhang does not show that the first processing block is configured to generate the processed acceleration data by: determining an average of the stored past values of the acceleration signal; or implementing a low-pass filtering of the stored past values of the acceleration signal. 
 		Yilmaz shows that a first processing block is configured to generate the processed acceleration data by implementing a low-pass filtering of the stored past values of the acceleration signal (para. 37). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Zhang with those of Yilmaz because designing the system in this way allows the device to differentiate intentional form unintentional pointer movements (para. 37).

		Yilmaz shows that a first processing block is configured to: determine whether a shaking condition of the pointing electronic device is occurring, based on the processing of the stored past values of the acceleration signal (para. 37); and cause a sensor fusion processing stage to initialize the sensor fusion algorithm based on: the acceleration signal, if the shaking condition is not occurring; or the processed acceleration data if the shaking condition is occurring (Fig. 5 and paras. 37 – 40).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Zhang with those of Yilmaz because designing the system in this way allows the device to differentiate intentional form unintentional pointer movements (para. 37).
 		As to claim 5, Zhang does not show that the first processing block is configured to determine whether the shaking condition is occurring by: computing a variance of the acceleration signal; and determining that the shaking condition is occurring if the computed variance is higher than a certain threshold. 
		Yilmaz shows that a first processing block is configured to determine whether the shaking condition is occurring by: computing a variance of the acceleration signal; and 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Zhang with those of Yilmaz because designing the system in this way allows the device to differentiate intentional form unintentional pointer movements (para. 37).
 		As to claim 13, Zhang does not show a communication interface unit configured to transmit the screen-frame displacement data to a host apparatus having a display, wherein the screen-frame displacement data are configured to control movement of a displayed element on a screen frame of the display. 
		Yilmaz shows a communication interface unit configured to transmit screen-frame displacement data to a host apparatus having a display (Fig. 4 and paras. 32 and 33), wherein the screen-frame displacement data are configured to control movement of a displayed element on a screen frame of the display (paras. 35 and 36).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Zhang with those of Yilmaz because designing the system in this way allows the device to exhibit enhanced functionality (para. 36).
 		As to claim 14, Zhang shows a pointing electronic device (pen 41, for example, Figs. 1 and 2 and paras. 19 and 26) comprising: an accelerometer sensor 27 (Fig. 1 and para. 21), configured to generate an acceleration signal indicative of accelerations acting on the pointing electronic device (by definition, para. 21);  a gyroscope sensor 29 (Fig. 1 and para. 21), configured to generate a gyroscopic signal indicative of angular rates of rotation (i.e. pitch, yaw, roll, etc.) of the pointing electronic device (Fig. 6 and 
		Zhang does not show that a first processing block is configured to: store past values of the acceleration signal, during a time interval preceding start-up;  and upon start-up, retrieve and process the stored past values of the acceleration signal to generate processed acceleration data, a first communication interface unit configured to transmit the screen-frame displacement data; and a host apparatus, coupled to the pointing electronic device, and comprising: a second communication interface, configured to: communicate with the pointing electronic device; and receive the screen-frame displacement data; a display defining a screen frame; and a main controller, configured to control movement of a displayed element on the screen frame of the 
		Yilmaz shows that a processing block is configured to: store past values (i.e. motion profile 62) of an acceleration signal of a pointer device (20, Figs. 3 and 5 and paras. 30 and 37), during a time interval preceding start-up (paras. 37 and 40); and upon start-up after pointing operation by the pointing electronic device is enabled, retrieve and process the stored past values of the acceleration signal to generate processed acceleration data (Fig. 5 and paras. 37 – 40), for use by a sensor fusion processing stage (signal and motion profile comparison 60) to initialize a sensor fusion algorithm and generate a starting value of a motion estimation quantity (Fig. 5 and paras. 37 – 40), a first communication interface unit configured to transmit the screen-frame displacement data; and a host apparatus, coupled to the pointing electronic device, and comprising: a second communication interface, configured to: communicate with the pointing electronic device; and receive the screen-frame displacement data; a display defining a screen frame (Fig. 4 and paras. 32 and 33); and a main controller, configured to control movement of a displayed element on the screen frame of the display according to the screen-frame displacement data received by the second communication interface (paras. 35 and 36).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Zhang with those of Yilmaz because designing the system in this way allows the device to differentiate intentional form unintentional pointer movements (para. 37).

		Zhang does not show that a first processing block is configured to: store past values of the acceleration signal, during a time interval preceding start-up;  and upon start-up after pointing operation by the pointing electronic device is enabled, retrieve and process the stored past values of the acceleration signal to generate processed acceleration data.
		Yilmaz shows that a processing bloc is configured to: store past values (i.e. motion profile 62) of an acceleration signal of a pointer device (20, Figs. 3 and 5 and 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Zhang with those of Yilmaz because designing the system in this way allows the device to differentiate intentional form unintentional pointer movements (para. 37).
		A to claim 19, Zhang does not show that the first processing block is configured to generate the processed acceleration data by: determining an average of the stored past values of the acceleration signal; or implementing a low-pass filtering of the stored past values of the acceleration signal. 
 		Yilmaz shows that a first processing block is configured to generate the processed acceleration data by implementing a low-pass filtering of the stored past values of the acceleration signal (para. 37). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Zhang with those of Yilmaz because designing the system in this way allows the device to differentiate intentional form unintentional pointer movements (para. 37).

		Yilmaz shows that a first processing block is configured to: determine whether a shaking condition of the pointing electronic device is occurring, based on the processing of the stored past values of the acceleration signal (para. 37); and cause a sensor fusion processing stage to initialize the sensor fusion algorithm based on: the acceleration signal, if the shaking condition is not occurring; or the processed acceleration data if the shaking condition is occurring (Fig. 5 and paras. 37 – 40).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Zhang with those of Yilmaz because designing the system in this way allows the device to differentiate intentional form unintentional pointer movements (para. 37).
Allowable Subject Matter
Claims 6 – 12 and 16 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627